DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Young (US Pub. 6,145,237) in view of Markley (US Pub. 2005/005499 A1).
Regarding claim 1, Young discloses a fishing rod and handle comprising:
A rod body extending from a handle end to a tip end (Fig. 7, rod body extends from integral handle 605 to forward portion 606);
wherein the working length of the rod body is defined from the second of end of the handle to the tip end of the rod body, and further, wherein the rod body has a non-linear shape along the working length in a normal, un-loaded state (Fig. 7, the fishing rod is curved in an un-loaded state. In another embodiment: Fig. 5, the fishing rod is bent in an un-loaded state).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fishing rod of Young to have the detachable handle of Markley for ease of storage.
Regarding claim 2, Young as modified by Markley discloses the claimed invention in addition to as taught by Young, the rod body defines a curved region between the handle end and the tip end in the normal, un-loaded state (Fig. 7, the fishing rod is curved in an un-loaded state).
Regarding claim 3, Young discloses the rod body defines a bend between the handle end and the tip end in the normal, unloaded state (Fig. 5, the fishing rod is bent in an un-loaded state).
Regarding claim 4, Young as modified by Markley discloses the claimed invention in addition to as taught by Young, line guides projecting from a forward side of the rod body (Col. 9, lines 4-7: “transitioning to raised rod guide mounting portion 118 (across line 4E) (rod guide not shown), and transitioning to conical portion 113 (across line 4D').
Regarding claim 5, Young as modified by Markley discloses the claimed invention in addition to as taught by Young, the rod body defines a deviation from a primary central axis in a direction of the forward side in the normal, un-loaded state (Fig. 5, central axis of second rod portion 484 is offset from central axis of first rod portion 483).
Regarding claim 6, Young as modified by Markley discloses the claimed invention except for the rod body defines a deviation from a primary central axis in a direction opposite the forward side in the normal, un-loaded state. It would have been an obvious matter of design choice to make the fishing rod In re Dailey et al., 149 USPQ 47.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Young (US Pub. 6,145,237) in view of Markley (US Pub. 2005/005499 A1), and further in view of Lybarger (US Pub. 2002/0152668 A1).
Regarding claim 7, Young as modified by Markley discloses the claimed invention except for as taught by Lybarger, the rod body includes a shape memory member establishing the non-linear shape (Pg. 1, [0003], lines 9-11: “The superelastic material will preferably be a shape memory material and will most preferably be a nickel-titanium alloy”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-linear fishing rod of Campbell to include the shape memory material of Lybarger so that the rod will return to the original shape after being stressed.
Regarding claim 8, Young as modified by Markley and Lybarger discloses the claimed invention in addition to as taught by Lybarger, the shape memory member comprises a shape memory alloy (Pg. 1, [0003], lines 9-11: “The superelastic material will preferably be a shape memory material and will most preferably be a nickel-titanium alloy”).
Regarding claim 9, Young as modified by Markley and Lybarger discloses the claimed invention in addition to as taught by Lybarger, the shape memory alloy comprises a nickel-titanium alloy (Pg. 1, [0003], lines 9-11: “The superelastic material will preferably be a shape memory material and will most preferably be a nickel-titanium alloy”).
claim 10, Young as modified by Markley and Lybarger discloses the claimed invention except for the shape memory member comprises a shape memory polymer. It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the shape memory member out of a polymer as it is a commonly used shape polymer material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331. 

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Young (US Pub. 6,145,237) in view of Markley (US Pub. 2005/005499 A1), and further in view of Fiebig (US Pub. 4,075,776).
Regarding claim 11, Young as modified by Markley discloses the claimed invention except for as taught by Fiebig, the curved region is formed proximate the tip end (Fig. 1, rod shank 12 is curved at tip end 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fishing rod of Young as modified by Markley to instead locate the curved region on the tip end of the rod as this design might provide the optimal amount of stiffness.
Regarding claim 12, Young as modified by Markley and Fiebig discloses the claimed invention except for as taught by Fiebig, a location of the curved region along the working length is closer to the tip end than the second end of the handle (Fig. 1, rod shank 12 is curved at tip end 15, away from the second end of the handle).
Regarding claim 13, Young as modified by Markley and Fiebig discloses the claimed invention except for as taught by Fiebig, the curved region defines a continuous curvature to the tip end (Fig. 1, the curved region is continuously curved).
Response to Amendment
In regards to the amendment of claim 1, the prior art of Markley discloses a handle that is removably attached to the rod body. The examiner acknowledges that the fishing rod of Young has a handle that is integrally formed with the body. However, the examiner still believes that it is an obvious modification of the fishing rod of Young to include a removable handle because it will not provably affect the performance of the rod. In regards to newly presented claims 11-13, the prior art of Fiebig is presented which teaches of a jigging pole that has a continuously curved end. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY HOOPER MUDD whose telephone number is (571)272-5941. The examiner can normally be reached Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 5712721467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY HOOPER MUDD/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642